Name: Council Decision (CFSP) 2018/297 of 20 February 2018 appointing the Chairman of the Military Committee of the European Union
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service
 Date Published: 2018-02-28

 28.2.2018 EN Official Journal of the European Union L 56/33 COUNCIL DECISION (CFSP) 2018/297 of 20 February 2018 appointing the Chairman of the Military Committee of the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 240 thereof, Having regard to Council Decision 2001/79/CFSP of 22 January 2001 setting up the Military Committee of the European Union (1), Whereas: (1) Pursuant to Article 3(1) of Decision 2001/79/CFSP, the Chairman of the Military Committee of the European Union (the Military Committee) is to be appointed by the Council on the recommendation of the Military Committee meeting at the level of the Chiefs of Defence. According to Article 3(2) of that Decision, the term of office of the Chairman of the Military Committee is three years, unless the Council decides otherwise. (2) On 15 December 2014, the Council appointed General Mikhail KOSTARAKOS as Chairman of the Military Committee (CEUMC) for a period of three years from 6 November 2015 (2). (3) At its meeting on 6-7 November 2017, the Military Committee meeting at the level of the Chiefs of Defence recommended that General Claudio GRAZIANO be appointed Chairman of the Military Committee, exceptionally, for a period of three and a half years. (4) The Military Committee recommended that the mandate of General Claudio GRAZIANO be exceptionally extended beyond three years in order to move the replacement of the CEUMC permanently to a more suitable period of the year, HAS ADOPTED THIS DECISION: Article 1 General Claudio GRAZIANO is hereby appointed Chairman of the Military Committee of the European Union for a period of three and a half years from 6 November 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 February 2018. For the Council The President V. GORANOV (1) OJ L 27, 30.1.2001, p. 4. (2) Council Decision 2014/920/CFSP of 15 December 2014 appointing the Chairman of the Military Committee of the European Union (OJ L 363, 18.12.2014, p. 149).